Citation Nr: 0711622	
Decision Date: 04/19/07    Archive Date: 05/01/07

DOCKET NO.  05-27 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to the assignment of an initial rating in excess 
of 30 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
November 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which granted service connection for PTSD 
and assigned a 30 percent disability rating effective from 
May 5, 2004.  In June 2006, the veteran and his wife 
testified at a hearing before the undersigned.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later-
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the question 
currently under consideration was placed in appellate status 
by a notice of disagreement expressing dissatisfaction with 
an original rating, the Board has characterized the issue on 
appeal as set forth on the preceding page.

An issue of entitlement to an effective date for the grant of 
service connection for PTSD, prior to May 5, 2004, was also 
in appellate status but the veteran withdrew the issue at his 
June 2006 Travel Board hearing.  See hearing transcript, page 
2.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran testified at his June 2006 Travel Board hearing 
that he sees a VA therapist once a month and a VA 
psychiatrist approximately once every three months, both at 
the Canandaigua VA Medical Center.  This relevant psychiatric 
evidence must be secured and associated with the claims file.  
38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c)(2) 
(2006).

The veteran also indicated at his June 20906 Board hearing 
that his PTSD has increased in severity in recent years- 
i.e., since approximately the time of his last VA psychiatric 
examination in June 2004.  It is also pertinent to note that 
the Global Assessment of Functioning (GAF) scale scores that 
have been reported in recent years have varied widely from 45 
to 70.  Given this history, to include the claim of increased 
disablement and the amount of time that has elapsed since his 
last evaluation, the veteran must be afforded a more current 
psychiatric examination.  See 38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4); Caffrey v. Brown, 
6 Vet. App. 377 (1994). 

Lastly, while a March 2006 letter provided the veteran with 
notice of the Court's holding in Dingess v. Nicholson, 
19 Vet. App. 473 (2006), he has not otherwise been provide 
adequate Veterans Claims Assistance Act of 2000 (VCAA) notice 
as to this rating question.  Therefore, on remand, the 
veteran must also be provided such notice.

Accordingly, the appeal is REMANDED to the AMC/RO for the 
following actions:

1.  The AMC/RO should send the veteran 
VCAA notice under 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005) and 38 C.F.R. 
§ 3.159(b) (2005), that includes an 
explanation as to the information or 
evidence needed to establish a higher 
evaluation for PTSD as well as notice 
addressing how an effective date is 
assigned as outlined by the Court in 
Dingess, supra.  The notice should, among 
other things, invite the veteran to 
submit any additional evidence or 
argument he has in his possession that 
may further his claim.

2.  The AMC/RO should obtain and 
associate with the claim's file the 
veteran's contemporaneous PTSD treatment 
records from the Canandaigua VA Medical 
Center.  Efforts to obtain the requested 
records should be ended only if it is 
concluded that the records sought do not 
exist or that further efforts to obtain 
those records would be futile.  Because 
these are Federal records, if they cannot 
be located or no such records exist, the 
veteran should be notified in writing.  
All actions to obtain the requested 
records should be documented fully in the 
claim's file.

3.  After undertaking the above 
development to the extent possible, the 
AMC/RO should make arrangements with an 
appropriate VA medical facility for the 
veteran to be afforded a psychiatric 
examination.  The claim's folder is to be 
provided to the physician for review in 
conjunction with the examination.  All 
indicated tests and studies deemed 
appropriate by the examiner, including 
psychiatric testing, must be accomplished 
and all clinical findings should be 
reported in detail.  The psychiatrist 
should also assign a GAF score for the 
veteran's PTSD.

4.  Then, after completion of any other 
notice or development indicated by the 
state of the record, with consideration 
of all evidence added to the record 
subsequent to the June 2005 statement of 
the case, the AMC/RO must readjudicate 
the veteran's claim.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the AMC/RO should 
issue an appropriate supplemental 
statement of the case and provide the 
veteran an opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
R. F. Williams
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

